Citation Nr: 1755712	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for overall skeletal arthritis.

2.  Entitlement to service connection for pain in the palm of hands.

3.  Entitlement to service connection for left side eye blindness.

4.  Entitlement to service connection for asbestos.

5.  Entitlement to service connection for esophagus malfunction.

6.  Entitlement to service connection for stomach problems. 

7.  Entitlement to service connection for colon condition.

8.  Entitlement to service connection for acid reflux.

9.  Entitlement to service connection for skin condition, described as extreme dryness with scaly opening and bleeding.

10.  Entitlement to service connection for left side stroke.

11.  Entitlement to service connection for right upper extremity peripheral neuropathy.

12.  Entitlement to service connection for left upper extremity peripheral neuropathy.

13.  Entitlement to service connection for right lower extremity peripheral neuropathy.

14.  Entitlement to service connection for left lower extremity peripheral neuropathy.

15.  Entitlement to service connection for hypertension.

16.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Barbara Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, including service in the Republic of Vietnam.  His awards include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This rating decision granted service connection for posttraumatic stress disorder (PTSD), tinnitus, and bilateral hearing loss; denied service connection for overall skeletal arthritis, pain in the palm of hands, left side eye blindness, asbestos, hypertension, esophagus malfunction, stomach problems, colon condition, acid reflux, erectile dysfunction, skin condition, left side stroke, and peripheral neuropathy of the bilateral upper and lower extremities; and denied special monthly compensation based on loss of use of creative organ.  In December 2010, the Veteran submitted a notice of disagreement with the denials of service connection for overall skeletal arthritis, pain in the palm of hands, left side eye blindness, asbestos, esophagus malfunction, stomach problems, colon condition, acid reflux, skin condition, left side stroke, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, hypertension, and erectile dysfunction only.  The RO issued a statement of the case in December 2013 and the Veteran perfected his appeal with regard to these sixteen issues in a January 2014 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is associated with the claims file.

The issues of service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1967 to May 1970.

2.  On August 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal is requested on the issues of entitlement to service connection for overall skeletal arthritis, pain in the palm of hands, left side eye blindness, asbestos, esophagus malfunction, stomach problems, colon condition, acid reflux, skin condition, left side stroke, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issues of entitlement to service connection for overall skeletal arthritis, pain in the palm of hands, left side eye blindness, asbestos, esophagus malfunction, stomach problems, colon condition, acid reflux, skin condition, left side stroke, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his August 2016 testimony and accompanying written statement, has withdrawn this appeal on the issues of overall skeletal arthritis, pain in the palm of hands, left side eye blindness, asbestos, esophagus malfunction, stomach problems, colon condition, acid reflux, skin condition, left side stroke, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeals on the issues of overall skeletal arthritis, pain in the palm of hands, left side eye blindness, asbestos, esophagus malfunction, stomach problems, colon condition, acid reflux, skin condition, left side stroke, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy and they are dismissed.


ORDER

The appeal on the issue of service connection for overall skeletal arthritis is dismissed.

The appeal on the issue of service connection for pain in the palm of hands is dismissed.

The appeal on the issue of service connection for left side eye blindness is dismissed.

The appeal on the issue of service connection for asbestos is dismissed.

The appeal on the issue of service connection for esophagus malfunction is dismissed.

The appeal on the issue of service connection for stomach problems is dismissed.

The appeal on the issue of service connection for colon condition is dismissed.

The appeal on the issue of service connection for acid reflux is dismissed.

The appeal on the issue of service connection for skin condition is dismissed.

The appeal on the issue of service connection for left side stroke is dismissed.

The appeal on the issue of service connection for right upper extremity peripheral neuropathy is dismissed.

The appeal on the issue of service connection for left upper extremity peripheral neuropathy is dismissed.

The appeal on the issue of service connection for right lower extremity peripheral neuropathy is dismissed.

The appeal on the issue of service connection for left lower extremity peripheral neuropathy is dismissed.


REMAND

The Veteran is seeking service connection for hypertension, to include as secondary to service-connected anxiety disorder, not otherwise specified (NOS) (previously rated as posttraumatic stress disorder (PTSD).  The record reflects a current diagnosis of hypertension.  He has submitted medical articles suggesting a causal link between the two.  This triggers VA's duty to provide an examination to determine if his current hypertension is causally related to his service-connected anxiety disorder, (NOS) (previously rated as PTSD).  He also seeks entitlement to service connection for erectile dysfunction as secondary to hypertension or as secondary to service-connected anxiety disorder, (NOS) (previously rated as PTSD).

Additionally, in a September 2016 statement, the Veteran's representative indicated that his VA physician had provided a positive opinion in a letter after a September 2016 appointment.  This letter is not of record.  It is unclear if it was added to the Veteran's VA treatment record.  Likewise, the claims file does not contain this VA treatment record.  Currently, the Veteran's VA treatment records through July 18, 2013 are of record.  Thus, the Board must obtain any outstanding VA treatment records.

As the Veteran is seeking service connection for erectile dysfunction secondary to hypertension, that claim is inextricably intertwined with the hypertension claim.  Therefore, the erectile dysfunction claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records at VA facilities.  This should include any treatment since July 18, 2013, including the September 2016 record from Houston VAMC, and any other treatment record not currently associated with the claims file.

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence of such records must be verified and documented in the record and the Veteran notified accordingly.

2.  After associating all pertinent outstanding records, schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of any current hypertension.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner must provide medical opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was:

(a)  directly caused by his active service, or 

(b)  caused by his service connected anxiety disorder, (NOS) (previously rated as PTSD), or

(c)  chronically worsened by his anxiety disorder, (NOS) (previously rated as PTSD).  

The examiner must also provide medical opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was

(a)  caused by his hypertension, or 

(b)  chronically worsened by his hypertension, or 

(c)  caused by his anxiety disorder, (NOS) (previously rated as PTSD), or

(d)  chronically worsened by his anxiety disorder, (NOS) (previously rated as PTSD).

Each opinion must be supported by a rationale.

If the examiner cannot provide the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Then, readjudicate the Veteran's claims of entitlement to service connection for hypertension and erectile dysfunction.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


